



ADVANCED MICRO DEVICES, INC.


Outside Director Equity Compensation Policy
Amended and Restated as of October 20, 2011
Amended and Restated as of May 8, 2014
Amended and Restated as of April 26, 2017




1.General. This Outside Director Equity Compensation Policy (the “Policy”) is
adopted by the Board of Directors (the “Board”) in accordance with Section 12 of
the Advanced Micro Devices, Inc. 2004 Equity Incentive Plan (the “Plan”).
Capitalized but undefined terms used herein shall have the meanings provided for
in the Plan.
2.    Board Authority. Pursuant to Section 12 of the Plan, the Board is
responsible for adopting a policy for the grant of Awards under the Plan to
Outside Directors (as defined therein), which policy is to include a written,
non-discretionary formula and also specify, with respect to any such awards, the
conditions on which such awards shall be granted, become exercisable and/or
payable, and expire, and such other terms and conditions as the Board determines
in its discretion.
3.    Equity Grants to Directors.
(i)    “Off-Cycle” Initial Grant. On the date of an Outside Director’s initial
appointment to the Board that occurs other than on the date of an annual meeting
of the Company’s stockholders at which Outside Directors are elected, such
Outside Director shall be granted, automatically and without necessity of any
action by the Board or any committee thereof, the number of Restricted Stock
Units, or RSUs equal to the quotient of (i) $185,000 divided by (ii) the Average
Fair Market Value of a Share as of the date that such Outside Director is
elected or appointed to the Board (rounded down to the nearest whole number)
(the “Initial RSU Grant”).
(ii)    Annual Grant. The Board’s practice is to provide annual equity
compensation awards to its members the value of which is competitive with the
value of equity compensation awards provided to the members of board of
directors of AMD’s peer group companies. Based on analysis of competitive equity
compensation grant practices that the Board has reviewed, Outside Directors are
currently eligible to receive annual grants having a value equal to $185,000, as
follows: Provided that he or she has served as a member of the Board
continuously for at least six months prior to such date (and pro-rated¹ if he or
she has served less than six months prior to such date), each Outside Director
shall be granted, automatically and without necessity of any action by the Board
or any committee thereof, the number of RSUs, equal to the quotient of (i)
$185,000 divided by (ii) the Average Fair Market Value of a Share on the date of
grant (rounded down to the nearest whole number) under the Plan on the date of
the annual meeting of the Company’s stockholders where such Outside Director is
elected (the “Annual RSU Grant,” together with the Initial RSU Grants, the “RSU
Grants”).




AMD Outside Director Equity Compensation Policy
2017

--------------------------------------------------------------------------------




¹Annual RSU Grants to Outside Directors who have not served as a member of the
Board continuously for at least six months prior to the date of the annual grant
are pro-rated based on (i) the number of months of service divided by 12,
multiplied by (ii) the Annual RSU Grant to those Outside Directors who have
served six months or more prior to the date of the annual grant. For purposes of
the pro-rata calculation, service during any portion of a month, shall count as
a full month of service.


(iii)    Average Fair Market Value. For purposes of this Policy, “Average Fair
Market Value” means the average of the closing stock prices for the Shares for
the 30 trading-day period immediately preceding and ending with the date of
grant of an Initial RSU Grant or Annual RSU Grant.
4.    Insufficient Shares. Further, if there are insufficient Shares available
under the Plan for each Outside Director who is eligible to receive an RSU Grant
(as adjusted) in any year, the number of Shares subject to each RSU Grant in
such year shall equal the total number of available Shares then remaining under
the Plan divided by the number of Outside Directors who are eligible to receive
an RSU Grant on such date, as rounded down to avoid fractional Shares.
5.    Vesting. Each RSU Grant shall vest as to 100% and become fully exercisable
on the anniversary of the date of grant.
6.    Deferral. Each RSU represents the right to receive one Share upon vesting
of such RSU. Receipt of the Shares issuable upon vesting of RSUs may be deferred
at the Outside Director’s election; provided, that such deferral election is (i)
in compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the Department of Treasury final regulations and guidance
thereunder and (ii) pursuant to such terms and conditions as the Board may
determine in its discretion.
7.    Termination of Service as an Outside Director.
(i)    If an Outside Director’s tenure on the Board is terminated for any reason
other than Misconduct, then the Outside Director or the Outside Director’s
estate, as the case may be, shall have the right for a period of twenty-four
(24) months following the date such tenure is terminated to exercise previously
granted Options held by such Outside Director to the extent the Outside Director
was entitled to exercise such Option on the date the Outside Director’s tenure
terminated; provided the actual date of exercise is in no event after the
expiration of the original term of the Option. An Outside Director’s “estate”
shall mean the Outside Director’s legal representative or any person who
acquires the right to exercise an Option by reason of the Outside Director’s
death or Disability.
(ii)    If an Outside Director’s tenure on the Board is terminated due to death,
Disability, retirement or resignation from service to the Board (other than for
Misconduct or due to disagreement with the Board) Awards granted pursuant to
this Policy shall become fully vested and/or exercisable automatically and
without necessity of any action by the Board or any committee thereof; provided,
that such Outside Director shall have served as a member of the


2


AMD Outside Director Equity Compensation Policy
2017



--------------------------------------------------------------------------------




Board for at least three years prior to the date of such termination and
currently satisfies the Company’s equity ownership guidelines.
8.    Effect of Change of Control. Upon a Change of Control, all Awards held by
an Outside Director shall become fully vested and/or exercisable, irrespective
of any other provisions of the Outside Director’s Award Documentation.
9.    Effect of Other Plan Provisions. The other provisions of the Plan shall
apply to the Awards granted automatically pursuant to this Policy, except to the
extent such other provisions are inconsistent with this Policy.
10.    Treatment of Awards Previously Issued Under the Plan; Continued Grants
under Prior Policy. Prior to the 2017 Annual Meeting of Stockholders, the
Company issued Awards to Outside Directors under prior versions of this Policy.
Those grants will continue to be governed by the terms of this Policy in effect
as of their date of grant.
11.    Incorporation of the Plan. All applicable terms of the Plan apply to this
Policy as if fully set forth herein, and all grants of Awards hereby are subject
in all respect to the terms of such Plan.
12.    Written Grant Agreement. The grant of any Award under this Policy shall
be made solely by and subject to the terms set forth in a written agreement in a
form to be approved by the Board and duly executed by an executive officer of
the Company.
13.    Policy Subject to Amendment, Modification and Termination. This Policy
may be amended, modified or terminated by the Board in the future at its sole
discretion. No Outside Director shall have any rights hereunder unless and until
an Award is actually granted. Without limiting the generality of the foregoing,
the Board hereby expressly reserves the authority to terminate this Policy
during any year up and until the election of directors at a given annual meeting
of stockholders.
14.    Section 409A. Notwithstanding any provision to the contrary in the
Policy, if an Outside Director has elected to defer the receipt of Shares
issuable upon vesting pursuant to Section 6 hereof and at the time of such
Director’s “separation from service” with the Company (as such term is defined
in the Treasury Regulations issued under Section 409A of the Code) he or she is
deemed by the Company to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, to the extent delayed issuance of any portion of
the Shares subject to an RSU to which he or she is entitled under the terms of
such RSU or deferral election agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of such Outside Director’s Shares shall not be issued prior to the earlier of
(a) the expiration of the six-month period measured from the date of his or her
separation from service with the Company or (b) the date of his or her death.
Upon the expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all
Shares deferred pursuant to this Section 14 shall be issued.
15.    Effectiveness. This policy as amended and restated shall become effective
as of the date of the 2017 Annual Meeting of Stockholders.


3


AMD Outside Director Equity Compensation Policy
2017



--------------------------------------------------------------------------------




* * * * * * * * *




4


AMD Outside Director Equity Compensation Policy
2017

